Exhibit 10.27

HEALTH MANAGEMENT ASSOCIATES, INC.

1996 EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

  Grantee:   

Gary D. Newsome

    Type of Awards:   

Deferred Stock Award

    Number of Shares:   

500,000

    Date of Grant:   

December 2, 2008

 

1. Grant of Deferred Stock. This Award Notice serves to notify you that the
Compensation Committee (the “Committee”) of the Board of Directors of Health
Management Associates, Inc. (“HMA”) hereby grants to you, under HMA’s 1996
Executive Incentive Compensation Plan (the “Plan”), a deferred stock award (the
“Award”), on the terms and conditions set forth in this Award Notice and the
Plan, for the number of shares of HMA’s Class A Common Stock, par value $.01 per
share (the “Common Stock”) set forth above. The Plan is incorporated herein by
reference and made a part of this Award Notice. A copy of the Plan is available
from HMA’s Human Resources Department upon request. You should review the terms
of this Award Notice and the Plan carefully. The capitalized terms used and not
defined in this Award Notice are defined in the Plan.

2. Vesting. Subject to the terms set forth in this Award Notice and the Plan,
the Award will vest as follows: all shares vest on January 2, 2009.

3. Effect of Change In Control. Upon the occurrence of a Change In Control of
HMA, your rights will be determined in accordance with Section 9 of the Plan.

4. Nature of Award. The Award will initially be evidenced by book-entry
registration only, without the issuance of a certificate representing the shares
of Common Stock underlying the Award. Until vested in accordance with Section 2,
the Award constitutes the Company’s unfunded and unsecured promise to issue
shares of Common Stock to you on a future date. You agree to repay the Company
the value of the Stock Award if you are removed from your position as President
and CEO for cause prior to December 31, 2009.

5. Issuance of Shares. Subject to Section 9 of this Award Notice, upon the
vesting of any shares of this Award pursuant to this Award Notice, HMA shall
issue a certificate representing such vested shares of Common Stock as promptly
as practicable following the date of vesting. The shares of Common Stock may be
issued during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.

6. Nonassignability. The Award and the shares of Common Stock underlying the
Award may not, except as otherwise provided in the Plan, be sold, assigned,
transferred, pledged, hypothecated, margined or otherwise encumbered in any way
prior to the vesting of such shares,



--------------------------------------------------------------------------------

whether by operation of law or otherwise, except by will or the laws of descent
and distribution. After vesting, the sale or other transfer of the shares of
Common Stock shall be subject to applicable laws and regulations under the
Securities Exchange Act of 1934, as amended.

7. Rights as a Stockholder; No Dividend Equivalents. Prior to the vesting of the
shares of Common Stock awarded under this Award Notice, you will not have any of
the rights of a stockholder with respect to the shares of Common Stock so
awarded. Without limiting the foregoing, you will have no right to receive
dividends, if any, as may be declared on such shares from time to time or the
right to vote (in person or by proxy) such shares at any meeting of stockholders
of HMA. No “Dividend Equivalents” (as that term is defined in the Plan) shall be
paid with respect to the Common Stock underlying this Award.

8. Rights of HMA and Subsidiaries. This Award Notice does not affect the right
of HMA or any of its subsidiaries to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefore, dissolve or liquidate, or sell or transfer any part of its
assets or business.

9. Restrictions on Issuance of Shares. If at any time HMA determines that the
listing, registration or qualification of the shares of Common Stock underlying
the Award upon any securities exchange or under any state or federal law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the issuance of a certificate representing any vested shares of Common Stock
under this Award Notice, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to HMA.

10. Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.

11. Amendment. Except as otherwise provided by the Plan, HMA may only alter,
amend or terminate this Award with your consent.

12. Governing Law. This Award Notice shall be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and HMA regarding the deferred stock award granted by this Award Notice and
that this Award Notice and the Plan supercede all prior oral and written
agreements on that subject.

 

Dated:   December 8, 2008

 

 

 

/s/ Gary D. Newsome Gary D. Newsome

 

3